Case 8:19-cv-00545-JDW-AEP Document 114 Filed 10/09/20 Page 1 of 2 PageID 2798




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 PUBLIX SUPER MARKETS, INC.,

        Plaintiff,

 v.                                                               Case No: 8:19-cv-545-T-27AEP

 PATRICIA FIGAREAU and FRANTZ
 PAUL, individually and on behalf of L.P., a
 minor, MARIA D. TEJEDOR, and DIEZ-
 ARGUELLES & TEJEDOR, P.A.,

       Defendants.
 ___________________________________/

                                             ORDER

        BEFORE THE COURT is Defendants’ Motion for Reconsideration (Dkt. 108), Notice

 of Filing Supplemental Authority (Dkt. 109), and Publix’ Response in Opposition (Dkt. 110).

 Upon consideration, the motion is DENIED.

        Defendants seek reconsideration of the order denying their motion for summary judgment

 and granting summary judgment in Publix’ favor. See (Dkt. 104). Defendants contend that the

 order “mandate[s] that Defendants pay Publix an amount of money that exceeds what Publix or

 Defendants could have ever recovered in the underlying medical malpractice action on a claim for

 past medical expenses,” and that Publix was limited to reimbursement in the amount of

 “reasonable” expenses related to the “injuries germane to the medical malpractice action.” (Dkt.

 108 at 1-3). These contentions do not warrant reconsideration.

        As the Eleventh Circuit instructs,

            The only grounds for granting a motion for reconsideration are newly-
            discovered evidence or manifest errors of law or fact. A motion

                                                1
Case 8:19-cv-00545-JDW-AEP Document 114 Filed 10/09/20 Page 2 of 2 PageID 2799




             for reconsideration cannot be used to relitigate old matters, raise
             arguments, or present evidence that could have been raised prior to the entry
             of judgment.

 Smith v. Ocwen Fin., 488 F. App’x 426, 428 (11th Cir. 2012) (citations omitted); see also Fenello

 v. Bank of Am., NA, 577 F. App’x 899, 903 n.7 (11th Cir. 2014) (noting that an “intervening change

 in controlling law” may warrant reconsideration).

         Here, as Publix correctly observes, Defendants do not present any grounds warranting

 reconsideration. (Dkt. 110 at 2). Rather, their contentions regarding the extent of Publix’ lien were

 previously raised and considered. See (Dkt. 104). Further, they do not present newly discovered

 evidence or an intervening change in controlling law, and their notice of supplemental authority is

 immaterial to the issues raised. (Dkt. 109). Accordingly, Defendants’ motion is DENIED. (Dkt.

 108).

         DONE AND ORDERED this 9th day of October, 2020.



                                               /s/ James D. Whittemore
                                               JAMES D. WHITTEMORE
                                               United States District Judge
 Copies to: Counsel of Record




                                                  2
